DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Claims
This first non-final action is in response to applicant's original filing and preliminary amendment of 30 Nov. 2020 and 10 Dec. 2020 respectively. Claims 1-20 are pending and have been considered as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 11, 13-15, 17-18 are rejected under 35 U.S.C. 103 as being obvious over by Dolgov (US20190019349A1) in view of Mcquade (US20150193994) further in view of Youtube1 (How to start chat and make calls with Microsoft Teams - YouTube; https://www.youtube.com/watch?v=y7HXc3yWAIk; published: Aug 20, 2019; #Microsoft #Microsoft365 #MicrosoftTeams).

Regarding claim 1, Dolgov teaches a system comprising: 
one or more processors ([0005]) and 
	one or more computer-readable media storing instructions that, when executed by the one or more processors, cause the system to perform operations ([0116]), comprising: 
	the user interface comprising: 
	presenting, on a display, a user interface that is configured to provide a remote operator with information associated with a fleet of vehicles (Figs. 4C-4E; [0147]-[0148]), 
	a representation of an environment and a vehicle of the fleet of vehicles as it traverses the environment (Fig. 4A-4E, [0119], The autonomous vehicle 402 may create a representation of its environment 400 based on any combination of possible types of sensor data; the fleet of vehicles will be discussed later); and 
	a communication interface configured to provide the remote operator communication with an occupant of the vehicle and another remote operator (Dolgov, Figs. 4C-4E; [0144]-[0148]).
	 receiving, via a first input element of the communication interface, first data indicating that a first interface of the communication interface is to be opened, the first interface being associated with the occupant ([0119]-[0126]; [0144], the computing system operates by receiving an operator input by way of a user-interface, such as a GUI. The operator may input a response by way of the user interface based on the at least one image that was provided. The user-interface may include various selectable and non-selectable elements for presenting aspects of the at least one image, such as windows, sub-windows, text boxes, and command buttons. the user-interface may include a window for displaying a video feed of an object, and may further include buttons for stopping, starting, fast-forwarding, and rewinding through the video feed. As another example, the user-interface may include command buttons, such as those labeled “Yes” and “No,” which the human operator can click, touch, or otherwise select. As yet another example, the user-interface may include a text box a textual identification of an object. For instance, when viewing pre-stored data including an image of a stop sign, the human operator may use a keyboard to enter the text “stop sign” in a text box that is presented along with the image of the stop sign. Other examples are possible as well. The user-interface may also take the form of any user-interface described herein, including FIGS. 4D and 4E; chat interface will be discussed later); 	
	causing presentation of the first interface on the display based at least in part on receiving the first data ([0119]- [0126], [0144], Fig. 4A-4E); 
	receiving, via a second input element of the communication interface, second data representing a first message that is to be sent to the first occupant ([0074], vehicle 200 provide a remote assistance mechanism with which a driver or passenger of the vehicle can interact; [0144]); and
	 based at least in part on receiving an indication that the first message is to be sent, causing the first message to be sent and presenting the first message on the display within the first interface ([0144]; [0074], vehicle 200 provide a remote assistance mechanism with which a driver or passenger of the vehicle can interact). 
	While Dolgov teaches presenting, on a display, a user interface that is configured to provide a remote operator with information associated with a vehicle, Dolgov does not explicitly teach but Mcquade teaches presenting, on a display, a user interface that is configured to provide a remote operator with information associated with a fleet of vehicles ([0004], [0020], Fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, communication between a vehicle and a vehicle user, as taught by Dolgov, a user interface to fleet operators, as taught by Mcquade, as Dolgov and Mcquade are directed to communication between a vehicle and a vehicle user (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using the user interface provided to fleet operators and predictably applied it Dolgov ([0003], Mcquade) for cost savings.

	While Dolgov as modified by Mcquade teaches a user interface for a remote operator of vehicles ([0144] interface including various selectable and non-selectable elements for presenting aspects of the at least one image, such as windows, sub-windows, text boxes, and command buttons), Dolgov as modified by Mcquade does not explicitly teach however Youtube1 teaches that the interface is a chat interface (Microsoft team). 
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to combine a chat interface, as taught in Youtube1, with the user interface for a remote operator of vehicles of Dolgov as modified by Mcquade, as Dolgov, Mcquade and Youtube1 are directed to a user communication interface (same field of endeavor) and one of ordinary skill in the art would have recognized the established utility of using a chat interface and would have predictably applied it to improve the invention of Dolgov as modified by Mcquade. Moreover, it would have been obvious to combine the inventions of Youtube1 and Dolgov as modified by Mcquade since the claimed invention is merely a combination of old elements, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. In other words, all of the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results. 
 
	Regarding claim 5 and 17, please see the rejection above with regarding claim 1, which are commensurate in scope to claims 5 and 17, with claim 1 being drawn to a system and claim 5 being drawn to a corresponding method and claim 17 being drawn a storage medium. 
	
	Regarding claim 3, Dolgov teaches the user interface further comprises a vehicle control interface that provides control of a component or system of the vehicle (a control menu at Fig. 4E), 
	the operations further comprising: receiving, via a first input element of the vehicle control interface, third data indicating that the component or system of the vehicle is to be controlled ([0026] The human operator may provide an input to the remote computing system indicative of a correct identification of the object and/or an instruction to control the vehicle, which the remote computing system may in turn provide to the vehicle system in the form of remote assistance data for the vehicle system to use as a basis to control the vehicle); and transmitting a signal to the vehicle, the signal configured to cause the vehicle to control the component in accordance with the first input element of the vehicle control interface ([0087] Remote assistance tasks may also include the human operator providing an instruction to control operation of the vehicle (e.g., instruct the vehicle to stop at a stop sign if the human operator determines that the object is a stop sign).		
Regarding claim 4, Dolgov discloses the operations further comprising: receiving, via a network, a request to cause at least one of the vehicle or a component of the vehicle to perform an action (Dolgov, [0095]-[0099] remote computing system receives a request for remote assistance with the identification of the object); and receiving, via an input element of the user interface, third data to cause the vehicle or the component to perform the action (Dolgov [0087], Remote assistance tasks may also include the human operator providing an instruction to control operation of the vehicle (e.g., instruct the vehicle to stop at a stop sign if the human operator determines that the object is a stop sign).		
	Regarding claim 6, while Dolgov as modified by Mcquade teaches receiving, via the third input element, audio data ([0096]), Dolgov as modified by Mcquade does not explicitly teach but Youtube1 teaches receiving, via the third input element, third data indicating that the first message is to be communicated audibly and wherein causing the first message to be sent comprises causing the first message to be communicated audibly within the interior of the vehicle, presenting, within the communication interface, a third input element that is configured to receive user inputs indicating whether the first message is to be communicated audibly (Youtube1, start chat and make calls with Microsoft Teams ). 
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to combine a chat interface, as taught in Youtube1, with the user interface for a remote operator of vehicles of Dolgov as modified by Mcquade, as Dolgov, Mcquade and Youtube1 are directed to a user communication interface (same field of endeavor) and one of ordinary skill in the art would have recognized the established utility of using a chat interface and would have predictably applied it to improve the invention of Dolgov as modified by Mcquade. Moreover, it would have been obvious to combine the inventions of Youtube1 and Dolgov as modified by Mcquade since the claimed invention is merely a combination of old elements, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. In other words, all of the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results. 

Regarding claim 7, Dolgov as modified by Mcquade teaches wherein the first person comprises a pedestrian that is proximate an exterior of the vehicle ( Dolgov, [0073], a computing device within vehicle 200 that is separate from vehicle 200, but with which a human operator can interact while a passenger or driver of vehicle 200; [0074], vehicle 200 provide a remote assistance mechanism with which a driver or passenger of the vehicle can interact, [0096]), Dolgov as modified by Mcquade does not explicitly teach but Youtube1 teaches the method further comprising: presenting, within the communication interface, a third input element that is configured to receive user inputs indicating whether the first message is to be communicated audibly; receiving, via the third input element, third data indicating that the first message is to be communicated audibly and wherein causing the first message to be sent comprises causing the first message to be communicated audibly within the interior of the vehicle, presenting, within the communication interface, a third input element that is configured to receive user inputs indicating whether the first message is to be communicated audibly.		It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to combine a chat interface, as taught in Youtube1, with the user interface for a remote operator of vehicles of Dolgov as modified by Mcquade, as Dolgov, Mcquade and Youtube1 are directed to a user communication interface (same field of endeavor) and one of ordinary skill in the art would have recognized the established utility of using a chat interface and would have predictably applied it to improve the invention of Dolgov as modified by Mcquade. Moreover, it would have been obvious to combine the inventions of Youtube1 and Dolgov as modified by Mcquade since the claimed invention is merely a combination of old elements, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. In other words, all of the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results. 

Regarding claim 8, while Dolgov as modified by Mcquade teaches wherein the second data comprises a string of text representing the first message (Dolgov, [0144] The user-interface may include various selectable and non-selectable elements for presenting aspects of the at least one image, such as windows, sub-windows, text boxes, and command buttons), Dolgov as modified by Mcquade does not explicitly teach but Youtube1 teaches the limitations of receiving, via a third input element third data indicating that the first message is to be communicated audibly.
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to combine a chat interface, as taught in Youtube1, with the user interface for a remote operator of vehicles of Dolgov as modified by Mcquade, as Dolgov, Mcquade and Youtube1 are directed to a user communication interface (same field of endeavor) and one of ordinary skill in the art would have recognized the established utility of using a chat interface and would have predictably applied it to improve the invention of Dolgov as modified by Mcquade. Moreover, it would have been obvious to combine the inventions of Youtube1 and Dolgov as modified by Mcquade since the claimed invention is merely a combination of old elements, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. In other words, all of the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results. 

Regarding claim 9, while Dolgov as modified by Mcquade teaches the second data comprises audio data representing the first message, the method further comprising receiving, via a third input element ([0026], [0033]), Dolgov as modified by Mcquade does not explicitly teach but Youtube1 teaches the limitations of third data indicating that the first message is to be communicated audibly. It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to combine a chat interface, as taught in Youtube1, with the user interface for a remote operator of vehicles of Dolgov as modified by Mcquade, as Dolgov, Mcquade and Youtube1 are directed to a user communication interface (same field of endeavor) and one of ordinary skill in the art would have recognized the established utility of using a chat interface and would have predictably applied it to improve the invention of Dolgov as modified by Mcquade. Moreover, it would have been obvious to combine the inventions of Youtube1 and Dolgov as modified by Mcquade since the claimed invention is merely a combination of old elements, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. In other words, all of the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results. 

 Regarding claim 11, while Dolgov as modified Mcquade teaches the person comprises a remote operator of the vehicle (Dolgov, [0033]), Dolgov as modified by Mcquade does not explicitly teach however Youtube1 teaches a chat interface (Microsoft team). 
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to combine a chat interface, as taught in Youtube1, with the user interface for a remote operator of vehicles of Dolgov as modified by Mcquade, as Dolgov, Mcquade and Youtube1 are directed to a user communication interface (same field of endeavor) and one of ordinary skill in the art would have recognized the established utility of using a chat interface and would have predictably applied it to improve the invention of Dolgov as modified by Mcquade. Moreover, it would have been obvious to combine the inventions of Youtube1 and Dolgov as modified by Mcquade since the claimed invention is merely a combination of old elements, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. In other words, all of the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results. 

Regarding claim 13, while Dolgov as modified by Mcquade teaches the first person comprises an occupant of the vehicle (Dolgov, [0073], remote computing system 302 may correspond to a computing device within vehicle 200 that is separate from vehicle 200, but with which a human operator can interact while a passenger or driver of vehicle 200), receiving, from a device associated with the occupant, a request to cause at least one of the vehicle or a component of the vehicle to perform an action; and receiving an input to cause the vehicle or the component to perform the action (Dolgov, [0033], when an autonomous vehicle requests remote assistance, the remote assistance system may provide a predetermined amount of video).
	Regarding claim 14, Dolgov as modified by Mcquade teaches further comprising presenting, on a third portion of the display, a vehicle status interface to provide information associated with a current state of the vehicle (Dolgov, Fig. 4), the information including one or more of a speed of the vehicle ([0120] vehicle stopped behind the temporary stop sign 404), a direction of travel of the vehicle, or traffic rule associated with a current location of the vehicle.	
	Regarding claim 15, Dolgov teaches further comprising presenting, on a third portion of the display, a vehicle control interface that provides control of a component of the vehicle, the vehicle control interface including at least a first input element that is associated with a first component of the vehicle (Dolgov [0125]).

Regarding claim 18, while Dolgov as modified by Mcquade teaches wherein the first person comprises a pedestrian that is proximate an exterior of the vehicle (Dolgov [0073]); presenting, within the communication interface, a third input element that is configured to receive user inputs indicating whether the message is to be communicated audibly (Fig. 4 and corresponding paragraph); and receiving, via the third input element, third data indicating that the message is to be communicated audibly to the pedestrian (Dolgov, [0073]), Dolgov as modified by Mcquade does not explicitly teach but Youtube1 teaches the message is to be communicated audibly. 
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to combine a chat interface, as taught in Youtube1, with the user interface for a remote operator of vehicles of Dolgov as modified by Mcquade, as Dolgov, Mcquade and Youtube1 are directed to a user communication interface (same field of endeavor) and one of ordinary skill in the art would have recognized the established utility of using a chat interface and would have predictably applied it to improve the invention of Dolgov as modified by Mcquade. Moreover, it would have been obvious to combine the inventions of Youtube1 and Dolgov as modified by Mcquade since the claimed invention is merely a combination of old elements, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. In other words, all of the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results. 

Claim 16 is rejected under 35 U.S.C. 103 as being obvious over by Dolgov (US 10837788) in view of Mcquade (US20150193994A1) further in view of Youtube1 (How to start chat and make calls with Microsoft Teams - YouTube; https://www.youtube.com/watch?v=y7HXc3yWAIk; published: Aug 20, 2019; #Microsoft #Microsoft365 #MicrosoftTeams) further in view of Baalu (US20170174228).

Regarding claim 16, Dolgov as modified by Mcquade as modified by Youtube1 does not explicitly teach but Baalu teaches the first component of the vehicle comprises at least one of a door of the vehicle, a climate control system of the vehicle, or a stereo system of the vehicle, the method further comprising: receiving, via a first input element of the vehicle control interface, third data indicating that the first component is to be controlled; and transmitting a signal to the vehicle, the signal configured to cause the vehicle to control the component in accordance with the first input element of the vehicle control interface (Baalu, Fig. 6 and corresponding paragraphs).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, remotely controlling a vehicle component, as taught Baalu, communication between a vehicle and a vehicle user, as taught by Dolgov as modified by Mcquade as modified by Youtube1, as Dolgov, Mcquade, Youtube1 and Baalu are directed to communication between users (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using remotely controlling a vehicle component and predictably applied it to improve the functionality ([0002], Baalu) of communication between users.

Claims 2, 10, 12 and 19-20 are rejected under 35 U.S.C. 103 as being obvious over by Dolgov (US 20190019349) in view of Mcquade (US20150193994A1) further in view of Youtube1 (How to start chat and make calls with Microsoft Teams - YouTube; https://www.youtube.com/watch?v=y7HXc3yWAIk; published: Aug 20, 2019; #Microsoft #Microsoft365 #MicrosoftTeams) further in view of Youtube2 (How To Open Individual Chat in Separate Windows in Microsoft Teams – ilovefreesoftwareTV, https://www.youtube.com/watch?v=qqPkKMAHSgs; May 24, 2020 )

	Regarding claim 2, while Dolgov as modified by Mcquade as modified by Youtube1 teaches a vehicle remoter operator communicates with a vehicle user via a chat interface, Dolgov as modified by Mcquade as modified by Youtube1 does not teach however Youtube2 teaches receiving, via a third input element of the communication interface, third data indicating that a second chat interface is to be opened, the second chat interface being associated with the other remote operator; based at least in part on receiving the third data, causing presentation of the second chat interface on the display while suppressing presentation of the first chat interface; receiving, via the second input element of the communication interface, fourth data representing a second message that is to be sent to the other remote operator; and presenting the second message on the display within the second chat interface based at least in part on receiving an indication that the second message is to be sent (Youtube2: Open Individual Chat in Separate Windows in Microsoft Teams, Multi-window chat feature).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to combine a chat interface with multiple Individual Chat in Separate Windows, as taught in Youtube2, with the user interface for a remote operator of vehicles of Dolgov as modified by Mcquade as modified by Youtube1, as Dolgov, Mcquade, Youtube1, Youtube2 are directed to a user interface (same field of endeavor) and it one of ordinary skill in the art would have recognized the established utility of using a chat interface and would have predictably applied it to improve the invention of Dolgov as modified by Mcquade as Youtube1 to have a Multi-window chat feature which enables users to multitask more efficiently by popping out their chat conversations into separate windows. Moreover, it would have been obvious to combine the inventions of Youtube2 and Dolgov as modified by Mcquade as modified by Youthbe1 since the claimed invention is merely a combination of old elements, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. In other words, all of the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results. 

Regarding claim 10, while Dolgov as modified by Mcquade teaches the first person comprises a first occupant of the vehicle and receiving ( Dolgov, [0073]), Dolgov as modified by Mcquade does not teach but Youtube teaches via an input element of the communication interface, data indicating that a chat interface is to be opened, receiving, via a third input element of the communication interface, third data indicating that a second chat interface is to be opened, wherein the second chat interface is associated with a second occupant; presenting the second chat interface on the display based at least in part on receiving the third data; receiving, via the second input element of the communication interface, fourth data representing a second message that is to be sent; and presenting the second message on the display within the second chat interface based at least in part on receiving an indication that the second message is to be sent (Youtube2: Open Individual Chat in Separate Windows in Microsoft Teams, Multi-window chat feature).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to combine a chat interface with multiple Individual Chat in Separate Windows, as taught in Youtube2, with the user interface for a remote operator of vehicles of Dolgov as modified by Mcquade as modified by Youtube1, as Dolgov, Mcquade, Youtube1, Youtube2 are directed to a user interface (same field of endeavor) and it one of ordinary skill in the art would have recognized the established utility of using a chat interface and would have predictably applied it to improve the invention of Dolgov as modified by Mcquade as Youtube1 to have a Multi-window chat feature which enables users to multitask more efficiently by popping out their chat conversations into separate windows. Moreover, it would have been obvious to combine the inventions of Youtube2 and Dolgov as modified by Mcquade as modified by Youthbe1 since the claimed invention is merely a combination of old elements, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. In other words, all of the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results. 

Regarding claim 19, please see the rejection above with regarding claim 10, which is commensurate in scope to claim 10, with claim 10 being drawn to a method and claim 19 being drawn to a storage medium. 

Regarding claim 12, While Dolgov as modified by Mcquade teaches the first interface is further associated with a second person (Dolgov [0144] interface including various selectable and non-selectable elements for presenting aspects of the at least one image, such as windows, sub-windows, text boxes, and command buttons), Dolgov as modified by Mcquade does not explicitly teach however Youtube2 teaches the method further comprising: receiving, via a network and from a first device associated with the first person, third data representing a first response to the first message; presenting, on the display and within the first chat interface, the first response including a first identifier that is associated with the first person; receiving, via the network and from a second device associated with the second person, fourth data representing a second response to at least one of the first message or the first response; and presenting, on the display and within the first chat interface, the second response including a second identifier that is associated with the second person (MS team).		It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to combine a chat interface with multiple Individual Chat in Separate Windows, as taught in Youtube2, with the user interface for a remote operator of vehicles of Dolgov as modified by Mcquade as modified by Youtube1, as Dolgov, Mcquade, Youtube1, Youtube2 are directed to a user interface (same field of endeavor) and it one of ordinary skill in the art would have recognized the established utility of using a chat interface and would have predictably applied it to improve the invention of Dolgov as modified by Mcquade as Youtube1 to have a Multi-window chat feature which enables users to multitask more efficiently by popping out their chat conversations into separate windows. Moreover, it would have been obvious to combine the inventions of Youtube2 and Dolgov as modified by Mcquade as modified by Youthbe1 since the claimed invention is merely a combination of old elements, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. In other words, all of the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results. 

Regarding claim 20, please see the rejection above with regarding claim 12, which is commensurate in scope to claim 20, with claim 12 being drawn to a method and claim 20 being drawn to storage medium. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGLI WANG whose telephone number is (571)272-8040. The examiner can normally be reached on Mon-Fri 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100.
/JINGLI WANG/	Examiner, Art Unit 3666 	

/ANNE MARIE ANTONUCCI/         Supervisory Patent Examiner, Art Unit 3666